DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the one or more motion vectors” renders the claim indefinite and unclear. It is unclear whether this recitation is referring to the “plurality of motion vectors” or is a new instance of motion vectors.
Claims 2-7 are dependent on claim 1 and inherit the deficiencies above. Therefore, claims 2-7 are also rejected on similar grounds to claim 1. 
Regarding claim 8, the recitation of “the one or more motion vectors” renders the claim indefinite and unclear. It is unclear whether this recitation is referring to the “plurality of motion vectors” or is a new instance of motion vectors.
Claims 9-14 are dependent on claim 8 and inherit the deficiencies above. Therefore, claims 9-14 are also rejected on similar grounds to claim 8.
Regarding claim 15, the recitation of “the one or more motion vectors” renders the claim indefinite and unclear. It is unclear whether this recitation is referring to the “plurality of motion vectors” or is a new instance of motion vectors.
Claims 16-20 are dependent on claim 15 and inherit the deficiencies above. Therefore, claims 16-20 are also rejected on similar grounds to claim 15.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.
101 Analysis – Step 1
Regarding Step 1 of the Revised Guidance, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 are directed to a method and recites at least one step, claims 8-14 are directed to an apparatus, and claims 15-20 are directed to a non-transitory computer readable medium. Therefore, claims 1-20 are within at least one of the four statutory categories (process and apparatus).
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a judicial exception. 
Independent claim 1 includes limitations that recite an abstract idea (bolded below). Claim 1 recites:
A method for motion-based scene selection for an autonomous vehicle, the method comprising: 
identifying, in camera data from an autonomous vehicle, based on a plurality of motion vectors associated with the camera data, one or more image objects; 
determining, for each image object of the one or more image objects, based on the one or more motion vectors, a corresponding label of one or more labels; and 
encoding the one or more labels in association with the camera data.
The examiner submits that the bolded limitations above constitute a mental process because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, “identifying… one or more image objects” can be completed as an observation of an image and “determining… a corresponding label” can be completed as associating features in the image with characteristics or descriptions.
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim, beyond the abstract idea, integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception (mental process). The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the instant application, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method for motion-based scene selection for an autonomous vehicle, the method comprising: 
identifying, in camera data from an autonomous vehicle, based on a plurality of motion vectors associated with the camera data, one or more image objects; 
determining, for each image object of the one or more image objects, based on the one or more motion vectors, a corresponding label of one or more labels; and 
encoding the one or more labels in association with the camera data.
	The recitation of “camera data” and “autonomous vehicle” are provided at a high level of generality. The additional elements recited fail to provide a specific technology that is integral to the claim and fail to integrate the abstract idea into a practical application. Therefore, the claim must be further examined under step 2B.
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guidance, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).
In the instant application, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method for motion-based scene selection for an autonomous vehicle, the method comprising: 
identifying, in camera data from an autonomous vehicle, based on a plurality of motion vectors associated with the camera data, one or more image objects; 
determining, for each image object of the one or more image objects, based on the one or more motion vectors, a corresponding label of one or more labels; and 
encoding the one or more labels in association with the camera data.
The newly underlined additional limitation “encoding the one or more labels” is seen as storing information in memory which the courts have deemed as well-understood, routine, and conventional activity (see MPEP 2106.05(d)) which fails to recite significantly more than the judicial exception. Therefore, the additional elements, in combination with the explanation in Step 2A Prong Two, amount to nothing more than applying the abstract idea into a technological environment and the use of well-known, routine, and conventional activity. Hence, claim 1 is not patent eligible. 
Independent claims 8 and 15 are parallel in scope to claim 1 and are ineligible for similar reasons.
	Claims 2, 9, and 16 inherit the abstract idea of claims 1, 8, and 15 due to dependency and further add to the abstract idea by reciting “determining, for each pixel…, a corresponding motion vector” and “determining… one or more pixel groupings” which can also be performed in the mind. For example, “determining, for each pixel…, a corresponding motion vector” could be carried out as a determination that, based on preceding or following frames (see applicant specification [0051]), the direction of a pixel or pixel of a moving objection. The following step of “determining… one or more pixel groupings” can then be carried out to mentally associate multiple pixels into a group such that the group of pixels make up one object, such as a person or another vehicle. No other technology has been recited to integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception. Accordingly, the claims do not confer eligibility on the claimed invention and are ineligible for reasons stated above and for similar reasons to claims 1, 8, and 15.
	Claims 3, 10, and 17 inherit the abstract idea of claims 1, 8, and 15 due to dependency. No other technology or action has been recited in claims 3, 10, and 17 to integrate the abstract idea into a practical application. Accordingly, he claims do not confer eligibility on the claimed invention and are ineligible for reasons stated above and for similar reasons to claims 1, 8, and 15.
	Claims 4, 11, and 18 inherit the abstract idea of claims 1, 8, and 15 due to dependency and further add to the abstract idea by reciting “determining… one or more object classes for the one or more image objects” which can also be performed in the mind. For example, one would be able to look at an image and determine that an object in the image is a person, vehicle, tree, or bicycle. No other technology has been recited to integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception. Accordingly, the claims do not confer eligibility on the claimed invention and are ineligible for reasons stated above and for similar reasons to claims 1, 8, and 15.
Claims 5, 12, and 19 inherit the abstract idea of claims 1, 8, and 15 due to dependency. No other technology or action has been recited in claims 5, 12, and 19 to integrate the abstract idea into a practical application. Accordingly, he claims do not confer eligibility on the claimed invention and are ineligible for reasons stated above and for similar reasons to claims 1, 8, and 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mande et al. (U.S. Patent Application Publication No. 2017/0344855 A1; hereinafter Mande) in view of Barfield, JR. et al. (U.S. Patent Application Publication No. 2018/0136332 A1; hereinafter Barfield).
Regarding claim 1, Mande discloses:
A method for motion-based scene selection for an autonomous vehicle, the method comprising: identifying, in camera data from an autonomous vehicle, based on a plurality of motion vectors associated with the camera data (vector for a vehicle’s movements is derived from frames of images, see at least [0072]), one or more image objects (vehicles in image frame is tracked, see at least [0068]); 
determining, for each image object of the one or more image objects, based on the one or more motion vectors, a corresponding label of one or more labels (the position, speed, acceleration, and direction of the bicycle is determined on each frame, see at least [0068] and Fig. 6); 
Mande does not explicitly disclose:
encoding
However, Barfield teaches:
encoding the one or more labels in association with the camera data (interface 49 generates meta data associated with the image, see at least [0040]; wherein object metadata information may include direction of object such as location of object within the object, see at least [0049]). *Applicant specification [0059] states “encoding… may include generating metadata”
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object movement determination in an image disclosed by Mande by adding the generation of metadata taught by Barfield. One of ordinary skill in the art would have been motivated to make this modification in order to create “a refined trained data set” (see [0049]). Further, although Mande does not explicitly disclose “encoding” or “metadata,” one of ordinary skill in the art could determine that extracting and saving the trajectory of the object detected in the image frames to create an ordered set of data points would be generating metadata.
Regarding claim 8, the claims is directed to an apparatus. The cited portions of Mande and Barfield used in the rejection of claim 1 teach an apparatus as well as the claimed elements. Therefore, claim 8 is rejected under the same rationales used in the rejection of claim 1.
Regarding claim 15, the claim is directed to a non-transitory computer readable medium. The cited portions of Mande and Barfield used in the rejection of claim 1 also teaches a non-transitory computer readable medium (see at least Mande [0021]) as well as the claimed elements. Therefore, claim 15 is rejected under the same rationales used in the rejection of claim 1.
Regarding claims 2, 9, and 16, the combination of Mande and Barfield teach the elements above and Mande further discloses:
determining, for each pixel of a plurality of pixels of the camera data, a corresponding motion vector of the plurality of motion vectors (image descriptor refers to a vector of values such as pixel values, see at least [0059]); and 
determining, based on the plurality of motion vectors, as the one or more image objects, one or more pixel groupings (image feature refers to a group of one or more pixels in an image that are distinguishable, see at least [0059]).
Regarding claims 3, 10, and 17, the combination of Mande and Barfield teach the elements above and Mande further discloses:
the one or more labels indicate one or more of a speed of a corresponding object relative to the autonomous vehicle, a position of the corresponding object relative to the autonomous vehicle, or a direction of movement of the corresponding object relative to the autonomous vehicle (data points for each frame can include vehicle’s position, vehicle’s direction in image, vehicle speed, and acceleration, see at least [0068] and Fig. 6).
Regarding claims 4, 11, and 18, the combination of Mande and Barfield teach the elements above and Mande further discloses:
determining, based on the one or more labels, one or more object classes for the one or more image objects (classifier 26 can detect and classify a vehicle in image data, see at least [0054] and [0059]); and 
Mande does not explicitly disclose:
encoding one or more object classes
However, Barfield teaches:
wherein encoding the one or more labels in association with the camera data comprises encoding the one or more object classes in association with the camera data (object metadata information may include object classification, see at least [0049]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the classification of an object disclosed by Mande by adding the generation of metadata taught by Barfield. One of ordinary skill in the art would have been motivated to make this modification in order to create “a refined trained data set” (see [0049]). Further, although Mande does not explicitly disclose “encoding” or “metadata,” one of ordinary skill in the art could determine that extracting and saving the trajectory of the object detected in the image frames to create an ordered set of data points would be generating metadata.
Regarding claims 5, 12, and 19, the combination of Mande and Barfield teach the elements above and Mande further discloses:
the camera data is included in a corpus of camera data (stored reference trajectories and object images), and the method further comprises selecting, from the corpus of camera data, based on the one or more labels, a subset (a single reference trajectory) of the corpus of camera data (previously tracked objects are stored in memory, see at least [0060]; reference trajectories from the stored object trajectories are selected based on the class, see at least [0087]).
Regarding claims 6, 13, and 20, the combination of Mande and Barfield teach the elements above and Mande further discloses:
Learning each class’ paths, see at least [0062]
Mande does not explicitly disclose:
Neural network
However, Barfield teaches:
training, based on the selected subset of the corpus of camera data, a neural network (annotated images are used to train neural networks, see at least [0020]; applying image evaluation to machine learning model to train the machine learning model, see at least [0031]; images captured are used to refine the trained machine learning model, see at least [0049]-[0050])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning of motion patterns disclosed by Mande by adding the trained neural network taught by Barfield. One of ordinary skill in the art would have been motivated to make this modification in order to “specially classify what an object is and to identify the location of an object in an image, including the location in three-dimensional space based on a two-dimensional image” (see [0020]).
Regarding claims 7 and 14, the combination of Mande and Barfield teach the elements above but Mande does not explicitly disclose:
the trained neural network is configured to determine autonomous vehicle operational commands.
However, Barfield teaches:
the trained neural network is configured to determine autonomous vehicle operational commands (“automatically refined trained machine learning model, and parameters, functions, factors, coefficients, that compose it, may be used by an autonomous vehicle while autonomously navigating along a route,” see at least [0050]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory prediction disclosed by Mande by adding the autonomously controlled vehicle taught by Barfield. One of ordinary skill in the art would have been motivated to make this modification in order to accurately determine the location of surrounding objects and to avoid collision with the detected objects.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oe et al. (U.S. Patent Application Publication No. 2020/0074226 A1) teaches creating and recording metadata of each object detected in an image which includes a coordinate, object classification, and relative position.
Stojanovic et al. (U.S. Patent Application Publication No. 2019/0050648 A1) teaches labelling an object in an image with a relative position wherein the image is encoded in a pixel format.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662